Title: Thomas Jefferson’s Notes on Account with Jonathan & Isaac Shoemaker, [ca. 8 June 1811]
From: Jefferson, Thomas,Shoemaker, Jonathan & Isaac
To: 


          
             ca. 8 June 1811 
          
           Messrs Shoemakers in Account with Th: Jefferson on a contract for offal I was, by agreement, to have the offal of my crop of wheat at 2/6 for every barrel of flour, or every 5. bushels of wheat, which is 50/ for every hundred bushels of wheat. I delivered 2047 bush.–55 ℔
          the usual allowance of offal for 100. bushels of wheat, is 6. bushels of Midlings, 12 bushels of shipstuff, & 30. bushels of bran, and the prices are proportioned so that the shipstuff is ⅓ and the bran ¹⁄₁₀ of the price of the Midlings
          dividing 50/ or 8. D 33⅓ c the stipulated price of the offal of 100. bushels on these principles,
          
            
              
              
              
              
 D c
            
            
              Midlings will be
              64¹⁄₁₀ cents pr bushel,
              & 6. bushels
              3.84⁶⁄₁₀
 
            
            
              Shipstuff
              21⁴⁄₁₀
 
              & 12 bushels
              2.56⁸⁄₁₀
 
            
            
              bran
              6⁴⁄₁₀
 
              & 30. bushels
              1.92
            
            
              
              
              
              8.33⁴⁄₁₀
 
            
          
          
            
              
              bush. ℔
 
              
            
            
              then
              2047–55
              of wheat entitle me to
              
            
            
              
              bush hundredths
              
              
              
              
            D c
 
            
            
              
              122–88
              of Midlings, which
              @ 64¹⁄₁₀ cents
 
              come to
              
            78.76
            
            
              
              114
              
            
            
              
              245–76
              of Shipstuff, which
              @ 21⁴⁄₁₀
         
              come to
              
            52.60
            
            
              
              228
              
            
            
              
              614.40
              of bran
              @ 6⁴⁄₁₀
         
              come to
              
            39.38
            
            
              
              570.
              
            
            
              
              making the whole amount of my offal
              170–74
            
            
              
              
              159–50
            
          
          
          
            
              
              bush
              bush
              bush
            
            
              by mr Shoemaker’s account I have recd 
              501¼ midlings,
              305 shipstuff
              672 bran
            
            
              deducting what I was entitled to as above
              122⁸⁸⁄₁₀₀ 
              245⁷⁶⁄₁₀₀ 
              614⁴⁰⁄₁₀₀
 
            
            
              there remain to be paid for at common price
              378⅓ 
              59¼
              57½
            
          
          Then the account stands thus
          Th: Jefferson to Messrs Shoemakers Dr
          
            
              
              bush
              
              
 ℔
 
              
              
              
              
              Dc
            
            
              To the offal of
              2047–
              
              55
              wheat @ 50/ pr 100. bushels
              
              
              
 170–74
 
            
            
              
              
              
              
              
              
              
              
              159–50
            
            
              To overdrawn
              378⅓ 
              }
              bushels
              of Midlings
              @ 1. Dollar
 
              378.33
              386
              
            
            
              
              7.88
              386
              
              
              
              
              
            
            
              
              59¼
 
              }
              75
              Shipstuff
              @ 2/
 
              19.75
              31.50
              
            
            
              
              15.76
              
            
            
              
              57½
 
              }
              100
              bran
              @ 10. cents
 
              5.75
              12.50
              
 403.83
 
            
            
              
              42.40
              430.
            
            
              409 bu
              
              @ 2/6
              
 £51–5
              
              
              
              
              170.43
            
            
              
              
              
              
              
              
              
              
              
 745.40
 
            
            
              
              
              
              
              
              
              
              
              759.93
            
            
              June. 8.70. b.midl.70.D
              10. shipstuff 8.40
              47. bran 5.64 furnd to this day
              
              89.24
            
            
              
              10
              40.5.
              
              849.17
 
            
          
          
            
              1811. Messrs Shoemakers in Acct
 
              
 Dr 
              with Th: Jefferson, for wheat
              Cr.
            
            
              
              
              
              bush.
              
 ℔
 
              
              
              
              B.℔
 
            
            
              Jan.
              8.
              to wheat delivered
              50–
              1
              Jan.
              12
              
              0–112
            
            
              
              16.
               
              124–
              48
              
              18
              
              0–110
            
            
              
              17.
              
              193–
              57
              
              24
              
              2–100
            
            
              
              25
              
              123–
              26
              Feb.
              16
              
              2.
            
            
              
              26.
              
              106–
              16
              Mar.
              9.
              
              2.
            
            
              
              28.
              
              30–
              57
              
              12.
              
              10.
            
            
              
              31.
              
              66–
              48
              
              15.
              
              20.
            
            
              Feb.
              7.
              
              138–
              30
              
              16.
              
              29.
            
            
              
              8.
              
              41–
              35
              
              27.
              
              20.
            
            
              
              13.
              
              214–
              14
              
              28.
              
              5.
            
            
              
              14.
              
              188–
              39
              Apr.
              5
              
              40.
            
            
              
              24.
              
              16–
              27
              
              17.
              
              30
            
            
              
              26.
              
              169–
              49
              
              25.
              
              40
            
            
              
              27.
              
              43–
              18
              May
              2.
              
              49
            
            
              
              28.
              
              55–
              1
              
              7.
              
              12
            
            
            
              
              
              
              
              
              
              
              B℔
              
            
            
              
              
              
              
              
              
              
              262–126
              
            
            
              Mar.
              1.
              
              58–
              48
              
 May
              16.
               
 T M Randolph on my order
              6–40
            
            
              
              2
              
              58–
              56
              
              15.
              to 21.
              70–
            
            
              
              4
              
              58–
              58
              
              28.
              
              50–
            
            
              
              5
              
              61–
              15
              
              
              sent to Monticello
              3–
            
            
              
              8
              
              34–
              42
              
              
              
 
 to Goodman
              0–98
            
            
              
              
              
              99–
              43
              
              
              by a barrel flour left in the mill
              1–0
 
            
            
              
              9.
              
              35–
              8
              
              
              
 by order on McKenny
              16–46
            
            
              
              15.
              
              34–
              54
              
              
              
              409–114
            
            
              Apr.
              13.
              
              11–
              21
              
            
            
              
              30.
              
              30–
              44
              
            
            
              
              
              
              2047–
              55
              
            
            
              
              
              
              Bar
              
              
            
            
              
              
              or flour
              
 409–174 114
              
            
            
              
              
              
              262–
              126
              
            
            
              
              
              
              147–
              49
 
              
            
          
          
          
        